                        1 Lars T. Fuller (No. 141270)
                          Sam Taherian (No. 170953)
                        2 THE FULLER LAW FIRM, P.C.
                          60 No. Keeble Ave.
                        3 San Jose, CA 95126
                          Telephone: (408)295-5595
                        4 Facsimile: (408) 295-9852

                        5 Attorneys for Debtor

                        6

                        7

                        8
                                                       UNITED STATES BANKRUPTCY COURT
                        9
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                    SAN JOSE DIVISION
                       11
                            In re:                                                Case No.: 21-50915-SLJ
                       12
                            PIERCE CONTRACTORS, INC                               NOTICE OF OPPORTUNITY FOR
FULLER LAW FIRM, PC




                       13                                                         HEARING ON MOTION TO VALUE
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                                                                                  COLLATERAL OF RICHARD JOYCE
                                                              Debtor
     (408) 295-5595




                       14                                                         AND YONG CHA JOYCE FOR THE
                                                                                  PURPOSE OF STRIPPING LIEN ON 194
                       15                                                         LANTZ DR., MORGAN HILL, CA

                       16
                                                                                  CHAPTER 11
                       17                                                         (Subchapter V)
                       18                                                         Date:    None Set
                                                                                  Time:    None Set
                       19                                                         Court:   9
                       20

                       21
                            TO: Richard W. Joyce and Yong Cha Joyce, William Healy, their attorney, the U.S.
                       22
                            Trustee and all Parties in Interest.
                       23

                       24            Please take notice that Debtor Pierce Contractors, Inc. will and hereby does move the Court to

                       25 value the collateral of Richard W. Joyce and Yong Cha Joyce consisting of real property commonly

                       26 known as at 194 Lantz Dr., Morgan Hill, CA [hereinafter “Property”] for the purpose of stripping its

                       27
                            lien on the basis that the lien is totally under-secured.
                       28
                          Notice of Opportunity for Hearing on Motion to Value Collateral of Richard Joyce and Yong Cha
                          Joyce for the Purpose of Stripping Lien on 194 Lantz Dr. Morgan Hill, CA
                      Case: 21-50915 Doc# 12 Filed: 07/09/21 Entered: 07/09/21 17:52:30 Page 1 of 3
                        1          This motion is based on this Notice of Opportunity for Hearing on Motion to Value Collateral

                        2 of Richard Joyce and Yong Cha Joyce for the Purpose of Stripping Lien on 194 Lantz Dr., Morgan

                        3
                            Hill, CA, the Motion to Value Collateral of Richard W. Joyce and Yong Cha Joyce for the purpose of
                        4
                            Stripping Lien on 194 Lantz Dr., Morgan Hill, CA, the Memorandum of Points and Authorities in
                        5
                            support thereof and on the Declaration filed in support of the motion, on the papers, records, and other
                        6
                            documents on file herein, and on such oral and documentary evidence as may be presented at the
                        7

                        8 hearing of this motion.

                        9          This motion is brought pursuant to B.L.R. 9014-1(b)(3), Bankruptcy Rule 3012, and notice is
                       10 pursuant to FRBP 7004(b).

                       11
                                   (i) That Bankruptcy Local Rule 9014-1 of the United States Bankruptcy Court for the Northern
                       12
                            District of California prescribes the procedures to be followed and that any objection to the requested
FULLER LAW FIRM, PC




                       13
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                            relief, or a request for hearing on the matter, must be filed and served upon the initiating party within
     (408) 295-5595




                       14

                       15 21 days of mailing of the notice;

                       16          (ii) That a request for hearing or objection must be accompanied by any declarations or

                       17 memoranda of law the party objecting or requesting wishes to present in support of its position;

                       18          (iii) That if there is not a timely objection to the requested relief or a request for hearing, the
                       19
                            Court may enter an order granting the relief by default; and
                       20
                                   (iv) That the initiating party will give at least 7 days written notice of hearing to the objecting
                       21
                            or requesting party, and to any trustee or committee appointed in the case, in the event an objection or
                       22

                       23 request for hearing is timely made; or the tentative hearing date.

                       24          If you oppose the motion, you may file a written opposition and must request a hearing and

                       25 serve a copy thereof on the following parties and entities:

                       26
                            ///
                       27
                            ///
                       28
                          Notice of Opportunity for Hearing on Motion to Value Collateral of Richard Joyce and Yong Cha
                          Joyce for the Purpose of Stripping Lien on 194 Lantz Dr. Morgan Hill, CA
                      Case: 21-50915 Doc# 12 Filed: 07/09/21 Entered: 07/09/21 17:52:30 Page 2 of 3
                        1
                            THE BANKRUPTCY COURT:             UNITED STATES BANKRUPCY COURT
                        2                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                              280 South First Street, 3rd Floor
                        3                                     San Jose, CA 95113
                        4
                            DEBTOR’S COUNSEL:                 LARS T. FULLER, ESQ.
                        5                                     THE FULLER LAW FIRM, P.C.
                                                              60 N. Keeble Avenue
                        6                                     San Jose, CA 95126
                        7
                            DEBTOR:                           PIERCE CONTRACTORS, INC
                                                              194 Lantz Dr,
                        8
                                                              Morgan Hill, CA 95037
                        9

                       10 Respectfully Submitted,

                       11 Dated: July 9, 2021

                       12                                             THE FULLER LAW FIRM, P.C.
FULLER LAW FIRM, PC




                       13
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                                                                          By: Lars T. Fuller__
                                                                                LARS T. FULLER
     (408) 295-5595




                       14
                                                                             Attorney for Debtor
                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                          Notice of Opportunity for Hearing on Motion to Value Collateral of Richard Joyce and Yong Cha
                          Joyce for the Purpose of Stripping Lien on 194 Lantz Dr. Morgan Hill, CA
                      Case: 21-50915 Doc# 12 Filed: 07/09/21 Entered: 07/09/21 17:52:30 Page 3 of 3
